Exhibit 10.100

 

Bluegreen Corporation

2011 Long Term Incentive Plan

 

 

BLUEGREEN CORPORATION
2011 LONG TERM INCENTIVE PLAN

1.                  Purpose. The Bluegreen Corporation 2011 Long Term Incentive
Plan (the “Plan”) is designed to provide certain members of senior management of
Bluegreen Corporation (together with its successors and assigns, the “Company”)
incentives that are based on the achievement of certain financial targets and
available free cash relating to the Covered Businesses. The ultimate purpose of
the Plan is to motivate and retain senior management and to strengthen their
commitment to the Company and its Covered Businesses by providing additional
compensation in the form of bonus payments payable under, and subject to the
terms and conditions of, the Plan and, in doing so, align the interests of
senior management with the interests of the Shareholders. The adoption of the
Plan as it relates to any Performance-Based Compensation payable to Covered
Employees in respect of Performance Periods beginning on or after January 1,
2012 is subject to the approval of the Shareholders.

2.                  Administration.

2.1.            The Plan shall be administered by the Committee. Each member of
the Committee shall be an “outside director” within the meaning of
Section 162(m). For purposes of the preceding sentence, if one or more members
of the Committee is not an “outside director” within the meaning of Section
162(m) but recuses himself or herself or abstains from voting with respect to a
particular action taken by the Committee, then the Committee, with respect to
that action, shall be deemed to consist only of the members of the Committee who
have not recused themselves or abstained from voting.

2.2.            The Committee shall have full authority (a) to designate who
shall participate in the Plan, (b) to establish the Sharing Percentage for each
Participant under the Plan, (c) to establish, amend and rescind the rules and
regulations relating to the Plan, (d) to interpret the Plan and any rules and
regulations established hereunder and (e) to make all other determinations and
to take all other actions necessary or appropriate for the proper administration
of the Plan. The Committee’s administration of the Plan, including all rules and
regulations, interpretations, selections, determinations, approvals, decisions,
adjustments, revisions, amendments, exceptions, waivers, delegations and all
other actions, shall be final, binding and conclusive on all Participants, the
Company and all other persons having or claiming an interest in the Plan.
Notwithstanding the foregoing, the Committee shall not take an action regarding
the Plan for the sole purpose of reducing a payment that would have otherwise
been made under the Plan to any Participant.

2.3.            The Committee may exercise its discretion under the Plan, and
with respect to the payments made hereunder, only to the extent permitted under
Section 162(m) without adversely affecting the treatment of any payment
hereunder to a Covered Employee as Performance-Based Compensation. The Committee
shall not be authorized to increase the amount payable to a Covered Employee
under the Plan.

 

 



2.4.           The Committee may, any time prior to the final determination of
payments in respect of any Performance Period to the extent permitted under
Section 162(m) without adversely affecting the treatment of the payment
hereunder to a Covered Employee as Performance-Based Compensation, adjust
Cumulative Adjusted EBITDA or Cumulative Net Free Cash to reflect the impact of
(a) specified corporate transactions, (b) special charges, (c) foreign currency
effects, (d) accounting or tax changes, (e) other extraordinary or nonrecurring
events and (f) the Company’s commencement of or engagement in Non-Covered
Businesses. The Committee may also, in its discretion, establish the manner in
which Adjusted EBITDA, Cumulative Target Adjusted EBITDA and Cumulative Net Free
Cash and their component definitions will be measured against performance with
respect to any Performance Period (including to reflect the Company’s
commencement of or engagement in Non-Covered Businesses), by the date which is
90 days after the commencement of the relevant Performance Period, and in any
event while the performance relating to such targets remains substantially
uncertain.

3.                  Point System. With respect to each Performance Period there
shall initially be 100 Points available to be allocated to Participants
hereunder (the “Initial Point Cap”). Each “Point” is a notional unit
representing a fractional interest in an LTIP Bonus Amount created hereunder.
The Committee may allocate whole or fractional Points (or both) and shall be
under no obligation to allocate all Points constituting the Initial Point Cap.
With respect to any Performance Period, the Committee may increase the number of
Points available to be allocated (but not beyond 120) through the issuance of
additional Award Agreements pursuant to Section 4.2 that relate to newly issued
Points. With respect to any Performance Period, the greater of 100 Points and
the number of Points outstanding after the issuance of newly issued Points
pursuant to Section 4.2 shall be referred to as the “Applicable Point Cap.” A
Participant’s “Sharing Percentage” with respect to any Performance Period shall
mean the number of Points allocated to that Participant for such Performance
Period divided by the Applicable Point Cap, expressed as a percentage. In no
event shall the allocation of Points result in Participants in the aggregate
holding Sharing Percentages in excess of 100%, nor shall the number of Points
allocated to any one Participant entitle that Participant to a Sharing
Percentage in excess of 40%.

4.                  Participation.

4.1.            Beginning of Performance Year Awards. Within the first 90 days
of each Performance Period or, with respect to the 2011 Performance Period,
within the first 90 days following the Effective Date, the Committee shall
prepare and deliver an Award Agreement to each individual designated to
participate in the Plan for that Performance Period. To become a Participant in
the Plan, an individual so designated must execute an Award Agreement and
deliver it to the Company. The Award Agreement for a Participant shall state the
number of Points allocated to such Participant for such Performance Period,
which Points, once awarded, may not be reduced with respect to such Performance
Period notwithstanding any provision of this Plan to the contrary.

4.2.            Mid-Performance Year Awards. With respect to any Performance
Period, the Committee may deliver an Award Agreement at any time following the
Initial Allocation Date to an individual who (i) was not employed by the Company
on the Initial Allocation Date or (ii) is not a Covered Employee and the
capacity in which such individual is employed has changed since the Initial
Allocation Date. Any Points allocated under any such Award Agreement may be
newly issued Points or previously issued Points that were forfeited pursuant to
Section 7, provided that no more than 20 newly issued Points in the aggregate
may be allocated in any Performance Period.

2

 



5.                  LTIP Bonus Amounts.

5.1.            Annual LTIP Bonus Amounts. At the end of each Performance Period
other than any Performance Period that ends on or as of the month end
immediately prior to the effective time of a Liquidity Event, a maximum
aggregate annual bonus amount will be established by multiplying the Average
Award Percentage by Cumulative Net Free Cash and subtracting from that result
Cumulative Pre-Liquidity Event Award Redemptions (each, an “Annual LTIP Bonus
Amount”). Notwithstanding the foregoing, if the calculation described in this
Section 5.1 results in an amount less than $0, the Annual LTIP Bonus Amount for
such Performance Period shall be $0.

5.2.            Liquidity Event Bonus Amount. Upon a Liquidity Event, a maximum
aggregate bonus amount will be established by multiplying the Average Award
Percentage by any excess of the Realization Value over the Base Value and
subtracting from that result Cumulative Pre-Liquidity Event Award Redemptions
(the “Liquidity Event Bonus Amount”). Notwithstanding the foregoing, if the
calculation described in this Section 5.2 results in an amount less than $0, the
Liquidity Event Bonus Amount shall be $0.

5.3.            Undistributed Amounts. Any portion of an LTIP Bonus Amount that
is not distributable to Participants because the sum of the Sharing Percentages
or Average Sharing Percentages in respect of such LTIP Bonus Amount is less than
100% shall be forfeited and no Participant shall have any right to any such
portion.

6.                  Level of Participation in LTIP Bonus Amounts.

6.1.            Annual LTIP Bonus Amounts. Subject to Sections 7 and 8, each
Participant shall be entitled to a payment from each Annual LTIP Bonus Amount in
an amount equal to such Participant’s Sharing Percentage of such Annual LTIP
Bonus Amount.

6.2.            Liquidity Event Bonus Amount. Subject to Sections 7 and 8, each
Participant shall be entitled to a payment from the Liquidity Event Bonus Amount
in an amount equal to such Participant’s Average Sharing Percentage of such
Liquidity Event Bonus Amount.

7.                  Entitlement to Payment.

7.1.            Active Employment Requirement. Notwithstanding anything herein
to the contrary, no Participant shall have any right to receive any portion of
(i) any Annual LTIP Bonus Amount if such Participant has experienced a
Separation from Service with the Company for any reason on or before the date on
which the applicable Annual LTIP Bonus Amount is paid or (ii) any Liquidity
Event Bonus Amount if such Participant has experienced a Separation from Service
with the Company for any reason before the effective time of the Liquidity
Event; provided, that if the Participant experiences a Separation from Service
on account of his or her death or Disability (y) on or after the end of the
applicable Performance Period (with respect to an Annual LTIP Bonus Amount) or
(z) on or after the Company has entered into and the Board of Directors has
approved an agreement or contract specifically related to and within 12 months
thereof resulting in a Liquidity Event (with respect to a Liquidity Event Bonus
Amount), then such LTIP Bonus Amount will be payable notwithstanding such
Participant’s Separation from Service.

3

 



7.2.            Forfeitures. If a Participant forfeits all or any portion of the
Participant’s rights to payment of any portion of any LTIP Bonus Amount pursuant
to Section 7.1 or for any other reason, such Participant’s interest in such LTIP
Bonus Amount shall revert to the Company. No Participant shall have any right to
or interest in any amounts that would have been payable to any other Participant
under the Plan if such amounts are forfeited by such other Participant or
otherwise not paid to such other Participant for any reason.

8.                  Form and Timing of Payment.

8.1.            Form. Payments to Participants from any LTIP Bonus Amount shall
be in the following forms, in each case less any required withholding of taxes:

8.1.1.      In the case of payments in respect of an Annual LTIP Bonus Amount,
cash payable in a single lump sum.

8.1.2.      In the case of payments from a Liquidity Event Bonus Amount, in the
same form of consideration, in the same ratios and on the same terms as the
consideration received by the Company or the Shareholders, as applicable, in
connection with the Liquidity Event; provided that, to the extent cash
distributions from such Liquidity Event Bonus Amount are insufficient, after
taking into account any income or employment taxes withheld “at the source” from
such amounts, to pay what the Committee reasonably estimates to be each
Participant’s federal, state and local income, employment and excise tax
obligation (if any) with respect to the Liquidity Event Bonus Amount, the amount
of any such insufficiency shall be distributed to each affected Participant in
cash when such amounts would have otherwise been distributed pursuant to Section
8.2.2 and deducted from the non-cash consideration otherwise distributable to
such Participant.

8.2.            Timing.

8.2.1.      Participants shall not receive payments from any Annual LTIP Bonus
Amount until (a) the calculation of the amount of the payments themselves and
all other calculations ancillary to the calculation of such payments have been
audited and verified by an outside third party retained by the Committee, (b)
the distribution of payments has been finally authorized by the Board of
Directors of the Company (the “Board”) or, if so designated by the Board, the
Committee and (c) each individual award to be paid to Participants has been
formally ratified and certified by the Committee in writing. The Committee shall
be required to take the actions described in the foregoing clauses (a), (b) and
(c) by no later than June 30 of the calendar year following the Performance
Period to which the performance relates. In all cases, the Annual LTIP Bonus
Amount will be paid in the calendar year following the Performance Period to
which the performance relates.

8.2.2.      Participants shall receive consideration from a Liquidity Event
Bonus Amount at the same time consideration in respect of the Liquidity Event is
delivered to Shareholders.

4

 



8.3.            Clawback. In addition to the authority to require reimbursement
under applicable law of amounts paid under the Plan, the Committee has the sole
and absolute authority to require that each Participant reimburse the Company
for all or any portion of amounts paid from an Annual LTIP Bonus Amount if,
during the three-year period starting on the date of payment or the date of the
first installment, as applicable, with respect to the relevant Annual LTIP Bonus
Amount, there is an audit or other re-examination of the accounting and
calculations that results in a material restatement of the Covered Businesses’
combined financial statements or similar accounting treatment, which material
restatement was caused by accounting error, financial reporting error, fraud,
misrepresentation or similar circumstances determined in the Committee’s
discretion, and would have resulted in an Annual LTIP Bonus Amount that is less
than 95% of the original Annual LTIP Bonus Amount. Amounts paid to Participants
from an Annual LTIP Bonus Amount that would not have been paid based on such
restatement are referred to herein as “Overpayments.” If reimbursement is
required pursuant to this Section 8.3, the Company will first debit any
Overpayments from all future amounts payable to the Participant under the Plan;
provided that if the Committee reasonably determines in good faith that no
further amounts are likely to be paid pursuant to the Plan sufficient to recover
all Overpayments, it may require reimbursement by the Participant of such
determined insufficiency of Overpayments at such time, to the extent permitted
under applicable law. If such material restatement would have resulted in an
Annual LTIP Bonus Amount that is more than 105% of the original Annual LTIP
Bonus Amount (referred to herein as “Underpayments”), then such Underpayments
will be paid in cash in a lump sum to the extent of positive Cumulative Net Free
Cash in any future Performance Period (after deducting any Annual LTIP Bonus
Amounts payable in respect of such Performance Period) to the individuals who
were Participants with respect to the relevant Performance Period, subject to
Section 7.1.

9.                  Effect of Change in Control. Upon a Change in Control,
notwithstanding any other provision of the Plan: (a) the Committee (or its
successor) in consultation with Participants holding a majority of the Average
Sharing Percentages shall take such action as it deems necessary in good faith
to equitably adjust the applicable performance targets under the Plan to reflect
the effects (if any) of the transaction or transactions resulting in the Change
in Control on the Covered Businesses; (b) except to the extent provided in the
foregoing clause (a), as is required to comply with applicable laws, or as
consented to by Participants holding a majority of the Average Sharing
Percentages, the Committee (or its successor) shall be prohibited from amending
or terminating the Plan (including any Award Agreement); (c) the Committee shall
not add or remove activities from the Covered Businesses without the consent of
Participants holding a majority of the Average Sharing Percentages; provided
that if such Participants do not consent to any such addition or removal, the
Committee may elect to have the dispute resolved by an independent party by
following the procedures set forth in subsection (h) below; (d) for so long as a
Participant has not experienced a Separation from Service, such Participant’s
Sharing Percentage for any Performance Period during the remainder of the Annual
LTIP Plan Term shall not be less than such Participant’s Sharing Percentage as
of the effective time of such Change in Control; (e) the Applicable Point Cap
shall remain the Applicable Point Cap for the remainder of the Annual LTIP Plan
Term; (f) if a Liquidity Event has not occurred by the end of the Annual LTIP
Plan Term, for so long as such Participant has not experienced a Separation from
Service, each Participant’s Average Sharing Percentage until a Liquidity Event
occurs shall not be less than such Participant’s Average Sharing Percentage as
of the last day of the Annual LTIP Plan Term; (g) the Committee (or its
successor) shall not establish a Base Cash Balance for any Performance Period
occurring after the Change in Control that is more than 20% in excess of the
Base Cash Balance established in respect of the Performance Period in which the
Change in Control occurs, unless the Chief Executive Officer and Chief Financial
Officer are Participants and consent or, if both are not Participants, the two
highest ranking Participants consent; (h) if Participants holding a majority of
the Average Sharing Percentages dispute the Committee’s determination of Fair
Market Value or Realization Value in good faith, Fair Market Value or
Realization Value as applicable shall be determined by an independent party
mutually selected by such Participants and the Committee within seven days of
the Committee’s determination; if such Participants and the Committee cannot
mutually agree on the selection of an independent party, such Participants and
the Committee shall each separately select an independent party within seven
days of their disagreement, which independent parties will themselves select a
third independent party to make such determinations, with the cost of all such
independent parties to be borne by the Company; and (i) if the Company
terminates the services of any Participant for the primary purpose of preventing
such Participant from becoming entitled to any specific future payment under
this Plan, then such terminated Participant shall nevertheless remain entitled
to such specific payment.

5

 



10.              Definitions.

10.1.        “Adjusted EBITDA” for any accounting period shall mean, without
duplication, the Covered Businesses’ combined Income (Loss) (but, in all cases,
excluding combined Income (Loss) of Bluegreen Communities), plus for the same
accounting period the sum of: (a) Other Interest Expense; (b) Provision
(Benefit) For Income Taxes; (c) Depreciation and Amortization; (d) Stock
Compensation Expense; (e) Non-Cash Legacy Asset Impairment Charges; and (f) LTIP
Expense; less for the same accounting period the sum of (x) Other Interest
Income and (y) Recoveries.

10.2.        “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling or controlled by or under direct or
indirect common control with such specified Person, where “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through ownership of voting securities, contract or
otherwise.

10.3.        “Annual LTIP Bonus Amount” shall have the meaning set forth in
Section 5.1.

10.4.        “Annual LTIP Plan Term” shall mean the period commencing on January
1, 2011 and ending on December 31, 2015; provided, however, that if a Liquidity
Event occurs prior to December 31, 2015, the Annual LTIP Plan Term shall end
upon the effective time of the Liquidity Event.

10.5.        “Applicable Point Cap” shall have the meaning set forth in Section
3.

10.6.        “Average Award Percentage” as of any measurement date shall mean 8%
multiplied by the Cumulative Adjusted EBITDA Ratio as of such measurement date.

10.7.        “Average Sharing Percentage” shall mean, with respect to any
Participant, the sum of the Participant’s Sharing Percentages as of the end of
each Performance Period ending on or before the effective time of a Liquidity
Event divided by the number of Performance Periods that have ended on or before
the effective time of a Liquidity Event. For the avoidance of doubt, if a
Participant was not an employee of the Company with respect to any Performance
Period, or if a Participant was an employee but did not receive an Award
Agreement with respect to any Performance Period, his or her Sharing Percentage
with respect to such Performance Period shall be treated as 0% for purposes of
the foregoing calculation.

6

 



10.8.        “Award Agreement” shall mean the agreement that sets forth the
number of Points awarded to a Participant with respect to any Performance
Period, as well as such additional terms and conditions as the Committee shall
determine, including restrictions regarding the Participant’s solicitation of
the Company’s customers and employees and on the Participant’s use of Company
confidential or proprietary information.

10.9.        “Base Cash Balance” shall mean $30 million with respect to the 2011
Performance Period and with respect to any subsequent Performance Period, such
dollar amount as the Committee shall establish within the first 90 days of such
Performance Period in consultation with the Chief Executive Officer and Chief
Financial Officer of the Covered Businesses.

10.10.    “Base Value” shall mean $100 million plus any additional cash
contributed or transferred to the Covered Businesses after January 1, 2011 that
is in the nature of an equity investment.

10.11.    “beneficially own” shall have the meaning given to such term under
Rule 13d-3 promulgated under the Exchange Act.

10.12.    “Board” shall have the meaning set forth in Section 8.2.1.

10.13.    “Change in Control” shall mean that the Effective Date Control
Shareholder or its Affiliates cease to beneficially own, directly or indirectly,
outstanding voting securities of the Company that entitle it to elect at least a
majority of the members of the Board.

10.14.    “Code” shall mean the United States Internal Revenue Code of 1986, as
amended.

10.15.    “Committee” shall mean the Compensation Committee of the Board.

10.16.    “Company” shall have the meaning set forth in Section 1 and the
Company itself is not a Covered Business.

10.17.    “Company Liquidity Event” shall mean (a) a sale, transfer, assignment
or other disposition of Common Stock by one or more Shareholders in a single
transaction or series of related transactions following which the Shareholders
immediately before such transaction or series of transactions no longer
beneficially own, directly or indirectly, immediately following such transaction
or series of transactions at least ten percent (10%) of the combined voting
power of the outstanding voting securities of the Company; (b) a merger,
consolidation or reorganization with or into the Company or in which securities
of the Company are issued (a “Merger”) in which the Shareholders immediately
before such Merger do not beneficially own, directly or indirectly, immediately
following such Merger at least ten percent (10%) of the combined voting power of
the outstanding voting securities of the corporation resulting from such
transaction or any parent of such corporation; or (c) the sale of substantially
all of the assets of the Company to one or more Persons (other than the
Effective Date Control Shareholder or any of its Affiliates or any Affiliate of
the Company).

7

 



10.18.    “Common Stock” shall mean the common stock, par value $0.01, of the
Company, and any securities into or for which such stock is converted or
exchanged.

10.19.    “Covered Businesses” shall mean (a) all of the Company’s businesses
and operations engaged in as of the Effective Date and (b) any other Company
businesses or operations that are (x) managed at any time by any individuals who
were Participants in the Plan as of the Plan’s first Initial Allocation Date and
(y) designated by the Committee as such after consulting with Participants
holding a majority of the Average Sharing Percentages, regardless of whether
such businesses are operated as separate divisions or subsidiaries of the
Company.

10.20.    “Covered Businesses Liquidity Event” shall mean (a) a sale, transfer,
assignment or other disposition of capital stock or equivalent securities of the
legal entities constituting the Covered Businesses by the Company or one or more
Shareholders in a single transaction or series of related transactions following
which the Company and/or the Shareholders immediately before such transaction or
series of transactions no longer beneficially own, directly or indirectly,
immediately following such transaction or series of transactions at least ten
percent (10%) of the combined value of the outstanding capital stock or
equivalent securities of the legal entities constituting the Covered Businesses;
(b) a merger, consolidation or reorganization with or into the legal entities
constituting the Covered Businesses or in which securities of the legal entities
constituting the Covered Businesses are issued (a “Covered Businesses Merger”)
in which the Company and/or the Shareholders immediately before such Covered
Businesses Merger do not beneficially own, directly or indirectly, immediately
following such Covered Businesses Merger at least ten percent (10%) of the
combined voting power of the outstanding voting securities of the corporation(s)
resulting from such transaction or any parent of such corporation(s); or (c) the
sale of substantially all of the assets of the Covered Businesses to one or more
Persons (other than the Effective Date Control Shareholder or any of its
Affiliates or any Affiliate of the Company).

10.21.    “Covered Employee” shall mean, for any Performance Period, a
Participant who (a) as of the beginning of the Performance Period is an officer
subject to Section 16 of the Exchange Act and (b) the Committee designates as a
Covered Employee for purposes of this Plan within the first 90 days of such
Performance Period. If the Committee does not make the designation in clause (b)
for a Performance Period, all Participants described in clause (a) shall be
deemed to be Covered Employees for purposes of the Plan.

10.22.    “Cumulative Adjusted EBITDA” as of any measurement date shall mean the
sum of Adjusted EBITDA for all accounting periods commencing on January 1, 2011
and ending on such measurement date.

10.23.    “Cumulative Adjusted EBITDA Ratio” as of any measurement date shall
mean the ratio of Cumulative Adjusted EBITDA as of such measurement date to
Cumulative Target Adjusted EBITDA as of such measurement date expressed as a
percentage, unless (a) such ratio is in excess of 125%, in which case the
Cumulative Adjusted EBITDA Ratio shall equal 125%; or (b) such ratio is less
than 80%, in which case the Cumulative Adjusted EBITDA Ratio shall equal 0%.

8

 



10.24.    “Cumulative Distributions” as of any measurement date shall mean, for
the period commencing on January 1, 2011 and ending on such measurement date,
the aggregate amount of dividends or other similar payments paid by, or other
transfers from, the Covered Businesses to the Company, the Shareholders or any
Non-Covered Businesses.

10.25.    “Cumulative Net Free Cash” as of any measurement date shall mean
unrestricted cash and cash equivalents on the Covered Businesses’ combined
balance sheet as of such measurement date determined in accordance with GAAP,
plus the sum of (a) Cumulative Distributions and (b) Cumulative Pre-Liquidity
Event Award Redemptions, less the sum of (y) unrestricted cash and cash
equivalents on the balance sheet of Bluegreen/Big Cedar Vacations, LLC as of
such measurement date and (z) the Base Cash Balance. As of January 1, 2011,
Cumulative Net Free Cash will be treated as if it had been $0. To the extent any
amount of Cumulative Net Free Cash is used as a component of calculating the
amount of any Annual LTIP Bonus paid hereunder such amount of Cumulative Net
Free Cash shall be transferred from the Covered Businesses to the Company.

10.26.    “Cumulative Pre-Liquidity Event Award Redemptions” as of any
measurement date shall mean the aggregate amount of cash payments to all
Participants pursuant to the Plan for the period commencing on January 1, 2011
and ending on such measurement date.

10.27.    “Cumulative Target Adjusted EBITDA” shall mean a combined amount
established for the Covered Businesses with respect to each calendar year end
occurring during the Annual LTIP Plan Term approved by the Committee in
consultation with the Chief Executive Officer of the Covered Businesses no later
than 90 days following the beginning of each such calendar year (or, in the case
of calendar year 2011, following the Effective Date); provided that with respect
to any Performance Period that is less than a full calendar year, Cumulative
Target Adjusted EBITDA shall be the amount that was approved by the Committee in
consultation with the Chief Executive Officer of the Covered Businesses with
respect to the previous December 31, plus the budgeted Adjusted EBITDA through
the most recently completed calendar month in accordance with the budget for
that year as approved by the Committee in consultation with the Chief Executive
Officer of the Covered Businesses.

10.28.    “Depreciation and Amortization” for any accounting period shall mean
the combined depreciation and amortization for the Covered Businesses,
determined in accordance with GAAP, excluding amortization of debt issuance
costs for such accounting period, if such amortization is also included in Other
Interest Expense.

10.29.    “Disability” shall mean that the Participant is entitled to and has
begun to receive long-term disability benefits under the long-term disability
plan of the Company in which the Participant participates, or, if there is no
such plan, the Participant’s inability, due to physical or mental health, to
perform the essential functions of the Participant’s job, with or without a
reasonable accommodation, for 180 days out of any 270 day consecutive day
period.

10.30.    “Effective Date” shall mean the date on which this Plan is adopted by
the Board.

9

 



10.31.    “Effective Date Control Shareholder” shall mean any Person that
directly or indirectly beneficially owns at least a majority of the Company’s
Common Stock as of the Effective Date.

10.32.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

10.33.    “Fair Market Value” shall mean with respect to any asset the value
assigned to such asset in good faith by the Committee.

10.34.    “Family Trust” shall have the meaning set forth in Section 11.1.

10.35.    “GAAP” shall mean United States generally accepted accounting
principles.

10.36.    “Income (Loss)” for any accounting period shall mean the amount for
such accounting period disclosed with the caption “Net Income (Loss)” or its
equivalent, on the Covered Businesses’ combined statement of income (or combined
statement of operations, as applicable) prepared in accordance with GAAP. For
avoidance of doubt, such amount is meant to reflect the Covered Businesses’
combined income or loss for such accounting period after income tax, but before
(a) net income (or loss) attributable to Bluegreen Communities; and (b) net
income (or loss) attributable to non-controlling interest.

10.37.    “Initial Allocation Date” shall mean, with respect to any Performance
Period, the date on which the Committee first determines to make awards to
Participants pursuant to the terms of the Plan.

10.38.    “Initial Point Cap” shall have the meaning set forth in Section 3.

10.39.    “Liquidity Event” shall mean a Company Liquidity Event or a Covered
Businesses Liquidity Event. Notwithstanding the foregoing, a Liquidity Event
shall be deemed to have occurred only if such Liquidity Event constitutes a
“change in the ownership or effective control of a corporation” or a “change in
the ownership of a substantial portion of the assets of a corporation,” each
within the meaning of Section 409A.

10.40.    “Liquidity Event Bonus Amount” shall have the meaning set forth in
Section 5.2.

10.41.    “LTIP Bonus Amount” shall mean any Annual LTIP Bonus Amount or
Liquidity Event Bonus Amount.

10.42.    “LTIP Expense” for any accounting period shall mean the aggregate
expense incurred in such accounting period in accordance with GAAP for the Plan.

10.43.    “Non-Cash Legacy Asset Impairment Charges” for any accounting period
after January 1, 2011, shall mean, without duplication, the sum of non-cash
charges in accordance with GAAP included in the Covered Businesses’ combined
statement of income (or statement of operations, as applicable) resulting from:
(a) write-downs in the carrying value of any of Bluegreen Communities’ assets;
(b) write-downs in the carrying value of the Covered Businesses’ VOI inventory
(including completed VOIs, work-in-process and land), if such inventory relates
to a resort location acquired or developed by the Company prior to January 1,
2009; (c) write-downs of the carrying value of the Covered Businesses’ property
and equipment, if such property and equipment was acquired or developed prior to
January 1, 2009; (d) increases to the allowance for loan losses or other
write-downs related to the Covered Businesses’ notes receivable, if such
allowance for loan losses or other write-downs relate to notes receivable which
were originated prior to January 1, 2009. Notwithstanding the foregoing, any
write-downs related to Bluegreen Communities will not be included in Non-Cash
Legacy Asset Impairment Charges.

10

 



10.44.    “Non-Covered Businesses” shall mean any activities engaged in by the
Company other than the Covered Businesses.

10.45.    “Other Interest Expense” for any accounting period shall mean the
amount for such accounting period disclosed with the caption “Interest Expense,”
or its equivalent, on the Covered Businesses’ combined statement of income (or
combined statement of operations, as applicable) prepared in accordance with
GAAP, less the aggregate amount of interest expense incurred on the Covered
Businesses’ receivable-backed notes payable for such accounting period.

10.46.    “Other Interest Income” for any accounting period shall mean the
amount for such accounting period disclosed with the caption “Interest Income,”
or its equivalent, on the Covered Businesses’ combined statement of income (or
combined statement of operations, as applicable) prepared in accordance with
GAAP, less the aggregate amount of interest income incurred on the Covered
Businesses’ notes receivable for such accounting period.

10.47.    “Overpayments” shall have the meaning set forth in Section 8.3.

10.48.    “Participant” shall mean an individual who (i) is designated as such
by the Committee, (ii) is an employee of the Company or any of its Affiliates,
(iii) is actively involved in the management of the Covered Businesses; (iv) is
in good standing; and (v) has signed an Award Agreement.

10.49.    “Performance-Based Compensation” shall mean any payment in respect of
an Annual LTIP Bonus Amount.

10.50.    “Performance Period” shall mean each full calendar year during the
Annual LTIP Plan Term; provided that with respect to the calendar year during
which a Liquidity Event occurs, the Performance Period shall be the period
commencing on January 1 of such year and ending on the last day of the most
recently completed full calendar month occurring on or before the effective time
of the Liquidity Event.

10.51.    “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

10.52.    “Plan” shall have the meaning set forth in Section 1.

10.53.    “Point” shall have the meaning set forth in Section 3.

11

 



10.54.    “Provision (Benefit) for Income Taxes” for any accounting period shall
mean the amount for such accounting period disclosed with the caption “Provision
(Benefit) For Income Taxes,” or its equivalent, on the Covered Businesses’
combined statement of income (or combined statement of operations, as
applicable) prepared in accordance with GAAP, plus franchise tax expense for
such accounting period, without duplication.

10.55.    “Realization Value” shall mean, with respect to a Covered Businesses
Liquidity Event, the aggregate value of all consideration received by the
Company and the Shareholders in connection with the Covered Businesses Liquidity
Event and, with respect to a Company Liquidity Event, the aggregate value of all
consideration received by the Shareholders in connection with the Company
Liquidity Event that is attributable to the Covered Businesses, in each case
plus the sum of all Cumulative Distributions through the date of the Liquidity
Event. The Realization Value shall be calculated in United States dollars with
any non-dollar amounts converted into U.S. dollars at the prevailing spot rate
on the date of the Liquidity Event. Securities received in connection with the
Liquidity Event shall be valued at their Fair Market Value as of the date on
which the Liquidity Event occurs.

10.56.    “Recoveries” for any accounting period shall mean, without
duplication, the sum of incremental profits recognized in accordance with GAAP
included in the Covered Businesses’ combined statement of income (or statement
of operations, as applicable) (a) resulting solely from the previous recognition
of Non-Cash Legacy Asset Impairment Charges and (b) related to (i) the reversal
of inventory reserves related to the carrying value of Bluegreen Communities’
assets; (ii) the reversal of inventory reserves related to the carrying value of
the Covered Businesses’ VOI inventory; (iii) gains on the sale of the Covered
Businesses’ property and equipment; and (iv) gains on the sale of the Covered
Businesses’ notes receivable. Notwithstanding the foregoing, any profits of
Bluegreen Communities will not be included in Recoveries.

10.57.    “Section 162(m)” shall mean Section 162(m) of the Code and the
regulations issued thereunder.

10.58.    “Section 409A” shall mean Section 409A of the Code and the regulations
issued thereunder.

10.59.    “Separation from Service” shall have the meaning given to such term
under the default rules set forth in Chapter 29 United States Code of Federal
Regulations § 1.409A-1(h).

10.60.    “Shareholders” shall mean holders of Common Stock and their
Affiliates.

10.61.    “Sharing Percentage” shall have the meaning set forth in Section 3.

10.62.    “Stock Compensation Expense” for any accounting period shall mean the
amount for such accounting period disclosed with the caption “Non-cash stock
compensation expense,” or its equivalent, on the Covered Businesses’ combined
Statement of Cash Flows.

10.63.    “Underpayments” shall have the meaning set forth in Section 8.3.

10.64.    “VOI” shall mean vacation ownership interest.

12

 



11.              Miscellaneous.

11.1.        Nontransferability. A Participant may not sell, transfer, encumber,
pledge, hypothecate or otherwise dispose of his or her rights under the Plan
other than (a) by will or by the laws of descent and distribution or (b) with
the consent of the Committee, (i) to members of the Participant’s immediate
family, (ii) to trusts solely for the benefit of immediate family members (a
“Family Trust”) or (iii) to partnerships in which immediate family members
and/or Family Trusts are the only partners.

11.2.        No Right to Continued Employment. Nothing in the Plan shall be
interpreted or construed to confer upon a Participant any right with respect to
continuance of employment by the Company, nor shall the Plan interfere in any
way with the right of the Company to terminate a Participant’s employment at any
time.

11.3.        Unfunded Status. The Plan shall be unfunded. No Person shall be
required to establish any special or separate fund, or to make any other
segregation of assets, to assure payment hereunder.

11.4.        Code Section 409A. The Plan and all deferrals hereunder are
intended to comply with, or otherwise be exempt from, Section 409A. The Plan and
all deferrals shall be administered, interpreted and construed in a manner
consistent with Section 409A. To the extent the Plan at any time fails to comply
with Section 409A, all “deferrals of compensation” (within the meaning of
Section 409A) that remain unpaid as of the date of such failure shall be
accelerated and paid in a single lump sum to the extent permitted by Chapter 29
United States Code of Federal Regulations § 1.409A-3(j)(vii). Notwithstanding
the foregoing, the Company does not guarantee the tax treatment of any
compensation or benefits hereunder, whether pursuant to the Code, state or local
tax laws and regulations.

11.5.        Amendment and Termination of the Plan. Except to the extent
expressly provided herein, the Committee may terminate the Plan at any time and,
at any time and from time to time, amend, modify or suspend the Plan. The
portion of the Plan relating to Annual LTIP Bonus Amounts shall terminate
without further action following the last payment of any Annual LTIP Bonus
Amount due hereunder. The portion of the Plan relating to Liquidity Event Bonus
Amounts shall continue in effect until the last payment of any Liquidity Event
Bonus Amount due hereunder or until the Plan is terminated or amended to the
extent permitted herein.

11.6.        Severability. Should any provision of the Plan be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of the Plan shall not be affected by such holding and shall
continue in full force in accordance with their terms.

11.7.        No Partnership Rights. It is not intended that any Participant in
the Plan be treated as partner in a partnership for federal income tax purposes
by virtue of his or her participation in the Plan, and the terms of the Plan
shall be interpreted consistently therewith.

11.8.        Governing Law. The validity, interpretation, construction and
performance of the Plan shall be governed by the laws of the State of Florida
without giving effect to the conflicts of laws principles thereof.

13